 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   David Anthony Valdez,                               No. CV-18-04227-PHX-GMS
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Pending before the Court are Petitioner’s Petition for Writ of Habeas Corpus (Doc.

17   1) and United States Magistrate Judge Deborah M. Fine’s Report and Recommendation
18   (“R&R”), Doc. 10. The R&R recommends that the Court deny and dismiss the Petition

19   with prejudice. Doc. 10 at 13. The Magistrate Judge advised the parties that they had

20   fourteen days to file objections to the R&R and that failure to file timely objections could
21   be considered a waiver of the right to obtain review of the R&R. Id. at 13 (citing 28 U.S.C.
22   § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

23   Cir. 2003)).

24          The parties did not file objections, which relieves the Court of its obligation to

25   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149

26   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
27   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
28   determine de novo any part of the magistrate judge’s disposition that has been properly
 1   objected to.”). The Court will accept the R&R and deny and dismiss the Petition with
 2   prejudice. See 28 U.S.C. § 636(b)(1) (stating that the district court “may accept, reject, or
 3   modify, in whole or in part, the findings or recommendations made by the magistrate”);
 4   Fed. R. Civ. P. 72(b)(3) (“The district judge may accept, reject, or modify the
 5   recommended disposition; receive further evidence; or return the matter to the magistrate
 6   judge with instructions.”).
 7          IT IS ORDERED accepting United States Magistrate Judge Deborah M. Fine’s
 8   Report & Recommendation (Doc. 10).
 9          IT IS FURTHER ORDERED denying and dismissing with prejudice the
10   Petitioner’s Petition for Writ of Habeas Corpus (Doc. 1).
11          IT IS FURTHER ORDERED pursuant to Rule 11(a) of the Rules Governing
12   Section 2254 Cases, in the event Petitioner files an appeal, the Court declines to issue a
13   certificate of appealability because reasonable jurists would not find the Court’s procedural
14   ruling debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
15          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action
16   and enter judgment accordingly.
17          Dated this 2nd day of October, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
